PER CURIAM.

JUDGMENT

This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order, filed April 29, 2009, *7592009 WL 1159219, be affirmed. The district court properly held that it has no supervisory authority over the Supreme Court or its clerks, see Marin v. Suter, 956 F.2d 339, 340 (D.C.Cir.) (per curiam), cert. denied, 506 U.S. 844, 113 S.Ct. 131, 121 L.Ed.2d 85 (1992); see also Sidles v. Suter, 172 F.3d 921 (D.C.Cir.1998) (Table) (“The district court properly held that the lower courts lack jurisdiction over the filing of documents by the Clerk (and Assistant Clerks) of the Supreme Court.”), and further that such clerks enjoy absolute immunity from damages for performance of tasks that are an integral part of the judicial process. See Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.Cir.1993) (per curiam).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.